In my judgment, the opinion of the majority is based upon two misconceptions.
The first is that it is erroneously held that the trial court found, as a matter of fact, that there was no defect in the vendor's title, and that the defendant (appellant here) has not been occasioned any loss by the assertion of title on the part of Doyle. *Page 706 
The second misconception is that this case is governed by the rule applicable to one who takes and holds under a warranty deed. Here no deed has yet been executed or delivered, but the vendee is in possession under a contract which, in legal effect, bound the vendor to convey a merchantable title.
Paragraph 8 of the findings of fact, as quoted by the majority, purports to give the legal effect of the judgment in another and independent cause, and, as construed by the majority, amounts to a modification of that judgment. Such a judgment cannot be attacked or modified in a collateral action. It was not attacked in this action. The force and effect of that judgment, as pleaded, was expressly admitted by respondents' answer to the cross-complaint.
Paragraph 9 of the so-called findings of fact, as quoted by the majority, is not a finding of fact at all, but is wholly a conclusion of law, and as such is not binding on this court. Omitting paragraph 9, the findings, as made by the trial court, can be seached in vain for any fact as to whether the vendor had a merchantable title of record or that Doyle's attack on the title to the extent of the strip involved was not defeated by a title resting in parol, i.e., adverse possession, and therefore not such a title as the vendee could be compelled to accept.
Admittedly, the findings are inadequate and incomplete, except as supplemented by the admissions contained in the pleadings. The general rule — and the wise rule — is:
"A finding contrary to facts admitted in the pleadings must be disregarded; and the judgment must follow such admissions." Sutherland on Code Pleading and Practice, § 1167.
Where we can see that all of the essential facts leading to a just result are admitted by the pleadings, *Page 707 
we ought not, through the application of any technical rule, to deny a just result and refuse to exercise our appellate jurisdiction. In any such case, we should either accept Sutherland's rule as above quoted or send the case back for further findings of fact. But, happily, in this case, we are not required to do either. In answer to a question from the bench during the oral argument of this case, counsel for the respondents consented and admitted that we could, and should, consider the admissions contained in the pleadings in this cause in reaching our decision. Among the facts so specifically admitted are the following:
"That in the latter part of December, 1928, said Joseph Doyle brought suit in the superior court of Pierce county, Washington, against defendant and the latter's mother, Janet M. Manson, alleging in his complaint that the three-foot strip aforesaid was a part of lot 9 of said allotment, and that he was the owner thereof, and that the defendants unlawfully withheld possession of said strip from him, and praying that the defendants be ejected from said strip of land, and that the plaintiff's title thereto should be quieted against any claim on the part of the defendants.
"That within a few days after service upon defendants of the summons in said action, defendant through his attorney notified the said Linnie M. Foltz by letter of the bringing of said action, and of the attack therein made upon her title to the strip aforesaid, and upon defendant's right to the possession thereof, and suggested that she appear in said action, and defend her title to said property, and thereby protect the defendant . ..
"That upon the refusal of the said Linnie M. Foltz to appear in said action, and defend her title against the claim of ownership asserted by said Doyle, defendant proceeded to make a vigorous defense to said action, and filed an answer therein in which he alleged that the grantor of said Linnie M. Foltz, the said Linnie M. Foltz and the defendant as vendee under his contract with said Linnie M. Foltz had held the *Page 708 
open, notorious, exclusive and adverse possession of said premises for such a length of time that title thereto, and to the strip aforesaid, had become vested in the said Linnie M. Foltz by adverse possession, and further alleged that the plaintiff was estopped by the acts of his grantor from claiming title to the said strip; that upon the hearing of said cause defendant introduced evidence from which the court found, as conclusions of law, that title to said strip had become vested in the said Linnie M. Foltz by adverse possession, and that the plaintiff was estopped from claiming title thereto; that a decree was entered in said action in accordance with said findings establishing the title to said strip in the said Linnie M. Foltz, quieting her title as against any claim on the part of the plaintiff, and establishing the right of the said defendant, William A. Manson, under his contract with the said Linnie M. Foltz, to the possession of said strip of land."
In the last paragraph quoted, it is clearly alleged — and of course as clearly admitted — that, in the Doyle case, the
". . . defendant [the appellant here] introduced evidence from which the court found, as conclusions of law, that title to said strip had become vested in the said Linnie M. Foltz by adverse possession, and that the plaintiff [Doyle] was estopped from claiming title thereto; . . ."
This conclusion by the court in the Doyle case, that respondent Foltz acquired title by adverse possession, excludes the possibility that, prior to that time, she had acquired title in any other manner, or that she had a title deducible of record; because, if she had had a title by deed, a title would thereby be vested in her and she could not thereafter acquire it by adverse possession. That conclusion by the court in the Doyle case is as complete and absolute as though the court had specifically determined that the record title was *Page 709 
in Doyle and that his record title had been divested by the adverse possession of Foltz.
We have here also admitted in the pleadings a copy of the executory contract under which appellant went into possession of the property; and that contract, by its terms and by the provision binding the grantor thereunder to furnish an abstract or title insurance showing title of record, in legal effect contains a covenant on the part of the grantor that she will, upon the performance of the conditions, convey a merchantable title.
It is well established law in this state, requiring the citation of no authority, that, where the seller's title rests in parol, it is not a merchantable title. He cannot compel a purchaser under such a contract as we have here to accept it. He may not, perhaps, ordinarily be required to perfect his title until the time comes for a conveyance; but when, as here, a third party attacks his title and the right of the vendee to possession, then, under the covenant to convey by merchantable title, as well as under the implied covenant for quiet and peaceable possession in the vendee, the vendor, when duly notified, as here, must assume the defense of his own title; and, failing to do that, the expense and damage arising from his failure to so defend are recoverable by the vendee or may be offset against the purchase price. Consequently, the rule as to one holding title under warranty deed has no application to the facts of this case.
In Stanley v. Parsons, 156 Wash. 217, 286 P. 654, which the majority seems to consider out of harmony with other cases, this particular question was involved. In that case, the purchaser sought damages because his grantor could not convey a merchantable title in accordance with the terms of the executory contract. He was induced by certain representations to forego *Page 710 
the examination of abstracts, and to accept a warranty deed in advance of being supplied with evidence that his grantor had a merchantable title. In that case, the able attorneys who represented the party who would be adversely affected by the rule, admitted that the rule under an executory contract is as I have stated here, and that the title was still the title of the grantor until a deed was executed; but they claimed that the covenants of the executory contract became merged in the covenants of the warranty deed; and such is indeed the rule unless, as pointed out in that case, the purchaser is induced by fraud to accept the deed. Consequently, while the subject is not discussed because admitted, the Parsons case distinctly holds (1) that, under an executory contract for merchantable title, the purchaser cannot be compelled to accept a title resting in parol; (2) that, until the purchaser accepts a warranty deed, or after, if he is induced by fraud to accept such a deed, he may rely on and enforce the covenants of his executory contract.
The reason for the difference in the rules is very simple. One holding possession under an executory contract has no title, either legal or equitable. Ashford v. Reese, 132 Wash. 649,233 P. 29. Consequently, if, while holding under his grantor's title, a suit such as the Doyle suit here be brought against him, he is called upon to defend not his own title, but the title which rests in his grantor; while, if the contract be executed by the delivery and acceptance of a warranty deed, then any attack made is made upon his title, and he must defend his own title from all unjust attacks, and may only recover upon the warranties if he be ousted by a superior title. The converse is equally true. So long as one situated as are the respondents here holds title to land which he has agreed to convey, he must defend all attacks upon his *Page 711 
title at his own expense. This the respondents refused to do when notified of the Doyle suit; and hence they are bound in law, as well as in all fairness, to reimburse the person who was compelled to defend their title for them. These propositions are fundamental law, recognized wherever the common law prevails, and require the citation of no authority.
Since every fact essential to a recovery of the reasonable disbursements made by the appellant in the Doyle case was admitted by the pleadings, save only the amount which was so reasonably and necessarily expended, the judgment of the trial court should be reversed, and the cause remanded with directions to determine the amount so expended by the appellant, to credit that amount upon the contract, and to enter judgment accordingly.
MAIN, BEALS, and BEELER, JJ., concur with TOLMAN, C.J. *Page 712